Action to recover damages for malpractice and assault, plaintiff claiming that William D. MacKay and William T. Liccione, physicians, ordered a certain operation upon her without her permission. On the trial, plaintiff withdrew her cause of action for malpractice and the ease was submitted to the jury on the theory of assault only. The verdict was for defendants. Judgment unanimously affirmed, with costs. No opinion. Present — Close, P. J., Carswell, Johnston, Lewis, and Aldrieh, JJ. [See post, p. 1051.]